DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 11 and 20.
Amended: 2, 5, 12 and 20.
Pending: 1-20. 
Response to Arguments
Applicant’s arguments, see page(s) 9-15, filed 06/07/2022, with respect to claim(s) 1-8, 10 and 20 have been fully considered and are persuasive.  The rejection of claim(s) 1-8, 10 and 20 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are LIU and HUANG.
LIU discloses an apparatus comprising a semiconductor memory array with non-volatile memory unit cells arranged into a NAND block. Each of the unit cells comprises a resistive sense element connected in parallel with a switching element. The resistive sense elements are connected in series to form a first serial path, and the switching elements are connected in series to form a second serial path parallel to the first serial path. Each resistive sense element is serially connected to an adjacent resistive sense element in the block by a tortuous conductive path having a portion that extends substantially vertically between said elements to provide operational isolation therefor.
HUANG discloses a multi-bit magnetic memory cell in a stacked structure controlled by at least one read bit line and one read word line is provided. The multi-bit magnetic memory cell includes at least two magnetic memory units and a switching device. Each magnetic memory unit has a magneto-resistance value and at least the two magnetic memory units are stacked to form a circuit of serial connection or parallel connection. The circuit and the read bit line are connected. The switching device is connected to the circuit, wherein the switching device is controlled by the read word line to be conducting or non-conducting so as to connect the circuit with a ground voltage. Furthermore, a plurality of the multi-bit magnetic cells is used to form a magnetic memory device.
 
Re: Independent Claim 1 (and dependent claim(s) 2-10), there is no teaching or suggestion in the prior art of record to provide:
a memory cell, wherein the memory cell comprises a plurality of memory strings coupled in parallel between the bit line and the source line, and
each of the plurality of memory strings comprises a plurality of memory elements coupled in series between the bit line and the source line, and electrically coupled correspondingly to the plurality of word lines.

Re: Independent Claim 11 (and dependent claim(s) 12-19), these claims were previously allowed. See office action dated 03/15/2022.
 
Re: Independent Claim 20, there is no teaching or suggestion in the prior art of record to provide:
wherein each of the plurality of memory strings comprises n a plurality of memory elements coupled in series between the bit line and the source line and correspondingly coupled to n word lines, where n is an integer greater than 1, and wherein each 7Application No. 17/198,675Docket No. P20201290US01 (T5057-1534U) memory element of the n plurality of memory elements of each of the memory strings is programmable to have different resistances resistance values, applying a turn-ON voltage to the n word lines for turning ON each of the n memory elements of each of the memory strings of the memory cell, and detecting a total resistance [[value]] of the memory cell to detect data stored in the memory cell.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov